date internal_revenue_service number info release date uil conex cc tege eoeg et1 the honorable christopher s bond united_states senator east high street suite jefferson city missouri attention janna worsham dear senator bond this letter is in response to your inquiry dated date on behalf of your constituents mr clyde cole and state representative merrill townley they asked for a change in the internal_revenue_code the code to include operators of dog kennels and their employees as agricultural_labor for purposes of the federal_unemployment_tax_act futa state representative townley also sent a letter to you about mr cole’s situation and pointed out that the code does not classify dog breeding as agricultural while the missouri state tax commission does they believe this inconsistent treatment results in additional fees for dog breeders an amendment to change the code would require legislative action by the congress however i can provide some general information to help explain why the irs does not consider these services agricultural_labor the code excludes from wages certain cash payments for agricultural_labor it defines agricultural_labor that is exempt from futa as all services performed on a farm in connection with cultivating the soil or raising or harvesting any agricultural or horticultural commodity including raising shearing feeding caring for training and managing livestock bees poultry and fur-bearing animals and wildlife in the irs published revrul_68_340 to clarify the meaning of agricultural_labor for federal employment_tax purposes copy enclosed including futa the ruling holds that services employees perform in connection with breeding raising and caring for dogs are not agricultural_labor therefore the agricultural_labor exemption would not apply to mr cole the congress has not passed any legislation since that would give us a basis to change our view i hope this information is helpful if you have further questions please call me at or elliot m rogers of my staff at sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities enclosure
